DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saucier et al. (US 5,832,555) in view of Bacouche et al. (US 2019/0126783)

Regarding claim 1, Saucier et al. teaches a vehicle, comprising:
a vehicle cabin having a flat floor surface and being configured such that a user can embark;
an entrance through which the user can embark and disembark;
a ramp that, at the entrance, extend from the floor surface toward a vehicle exterior, see figures 1 and 9 and abstract.
Saucier et al. does not teach a turntable in the floor.  Bacouche et al. teaches a vehicle with a turntable that is provided at the floor surface and that is configured to enable directional change, see abstract and figures 2-6.  It would have been obvious to one of ordinary skill in the art to combine the turntable of Bacouche et al. with the vehicle of Saucier et al. in order to achieve the predictable result of enabling the seating configuration to change and the seats to move within the vehicle cabin.
.

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach a memory, a processor, a vehicle interior imaging section, as claimed.  Therefore claims 3-9 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited on the PTO-892 and not relied upon show further examples of the state of the prior art, including examples of vehicle with turntables and vehicles with ramps.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



18 November 2021